Case 1:17-cr-00372-JS-GRB Document 881 Filed 08/28/20 Page 1 of 2 PageID #: 5953



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------X
 UNITED STATES OF AMERICA,

             -against-                                   MEMORANDUM & ORDER
                                                         17-CR-0372(JS)
 EMIN L. COHEN,

                          Defendant.
 ---------------------------------------X
 APPEARANCES
 For United States: Whitman G.S. Knapp, Esq.
                     Kaitlin T. Farrell, Esq.
                     U.S. Attorney’s Office
                     Eastern District of New York
                     271 Cadman Plaza East
                     Brooklyn, New York 11201

 For Defendant
 Emin L. Cohen:          Avraham C. Moskowitz, Esq.
                         Christopher R. Neff, Esq.
                         Moskowitz & Book, LLP
                         345 Seventh Avenue, 21st Floor
                         New York, New York 10001

 SEYBERT, District Judge:

             Currently pending before the Court is Defendant Emin L.

 Cohen’s   (“Defendant”)     application    for   an    Order   directing   the

 Bureau of Prisons (“BOP”) to honor Defendant’s September 9, 2020

 release date by (1) permitting him to begin his quarantine early

 so he can be released on September 9, 2020, or (2) releasing him

 on September 9, 2020 and permitting him to quarantine at home.

 (Ltr. Mot., D.E. 860; Reply, D.E. 880.)           Defendant explains that

 he will not be released from custody on September 9, 2020 because

 the BOP intends to hold him in a specialized unit for a 21-day

 “quarantine period” prior to his release.             (Ltr. Mot.)   According
Case 1:17-cr-00372-JS-GRB Document 881 Filed 08/28/20 Page 2 of 2 PageID #: 5954



 to   Defendant,     his   quarantine    period      cannot      begin   prior    to

 Setpember 8, 2020, the date of his required drug treatment program

 graduation ceremony.        (Ltr. Mot.)       The Government opposes the

 application.      (Opp., D.E. 878.)

             In light of the history of this case, and the sentence

 imposed,    the   Court   is   not    inclined      to    interrupt     the   BOP’s

 requirement    that   Defendant      attend   the    drug     treatment     program

 graduation ceremony.       Moreover, given the ongoing health concerns

 surrounding    COVID-19,    the   Court    defers        to   the   BOP’s   release

 procedures that serve to enhance the safety of the community.

 Accordingly, Defendant’s application is DENIED.


                                            SO ORDERED.


                                            /s/_JOANNA SEYBERT   ___
                                            Joanna Seybert, U.S.D.J.

 Dated: August 28 , 2020
        Central Islip, New York




                                        2
